Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The limitations recited in claims 10 and 18 lack basis in the original specification. It is suggested that the claims be amended to correspond with paragraph 19 of the original specification as suggested below.
10. (proposed amended) The process of claim 1, wherein the still bottoms contain at least 15.6 mg/L perfluorooctanoic acid (PFOA) and at least 25.4 mg/L perfluorooctanesulfonate (PFOS).
18. (proposed amended) The process of claim 17, wherein the still bottoms containcontain at least 15.6 mg/L perfluorooctanoic acid (PFOA) and at least 25.4 mg/L perfluorooctanesulfonate (PFOS).

The disclosure is objected to because of the following informalities:
On line 1 of paragraph 19 of the specification, it is suggested that “(15.6 mg/L)” be changed to –( 15.6 mg/L perfluorooctanoic acid)—;
On line 2 of paragraph 19, it is suggested that “(25.4 mg/L)” be changed to –(25.4 mg/L perfluorooctane sulfonate--.  
Appropriate correction is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The concept of the still bottoms including at least 15 ppm of perfluoroalkyl or polyfluoroalkyl substances as recited in claim 10 lacks basis in the original disclosure and is considered new matter.
The concept of including at least one of perfluroalkyl or polyfluoroalkyl substances in a concentration above 15 ppm as recited in claim 18 lacks basis in the original disclosure and is considered new matter. It is noted that the limitation “the still bottoms contain at least one of the perfluoroalkyl and polyfluoroalky substances in a concentration above 15 parts per million (ppm)” recited in claim 18 was added in the amendment filed on 7/5/2021 and should have been underlined as required by 37 CFR 1.121(c)(2).


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, it is unclear as to how the spent regenerant can be moved through the electro-oxidative reactor when the spent regenerant has been converted to still bottoms as currently recited in claim 1, It is suggested that “spent regenerant” be changed to “still bottoms” in claim 12 to obviate this rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelsen et al (US 2020/0270148) in view of Fath (US 2012/0055807) and Li et al (US 2017/0044031).
	With respect to claim 1, Nickelsen et al disclose a process for destroying perfluoroalkyl and polyfluoroalkyl substances in an aqueous effluent including concentrating the perfluoroalkyl and polyfluoroalkyl substances using a sorbent (see step 204 in FIG. 4), washing the sorbent 2 and 1 mA/ cm2 flows between the electrodes thereby destroying the concentrated perfluoroalkyl and polyfluoroalkyl substances by means of electro-oxidation. Fath discloses destroying perfluoroalkyl and polyfluoroalkyl substances in an aqueous solution by electro-oxidation including the step of providing an electro-oxidative reactor 1 including  an electrolytic cell (see FIG. 3) with an anode electrode 3 and a cathode electrode 4, and contacting the solution with the anode electrode and the cathode electrode while a current of 10 mA/ cm2 flows between the electrodes (see paragraph 19) thereby destroying the perfluoroalkyl and polyfluoroalkyl substances by means of electro-oxidation (see paragraphs 24-27). It would have been obvious to have substituted the step of destroying perfluoroalkyl and polyfluoroalkyl substances by electro-oxidation with the electrochemical cell as disclosed by Fath for the step of destroying perfluoralkyl and polyfluoroalkyl substances of Nickelsen et al in order to provide the predictable result of destroying perfluoroalkyl and polyfluoroalkyl substances in an aqueous solution as taught by Fath. Fath fails to specify a current of between 0.5 mA/cm2 and 1 mA/ cm2. Fath teaches that the current density can be “chosen freely” (see paragraph 19). It would have been obvious to have modified the method suggested by Nickelsen et al and Fath so as to have included a current density of 0.5 mA/cm2 and 1 mA/ cm2 in order to minimize electrical energy consumption 2 flows between the electrodes thereby destroying the organic substances by means of electro- oxidation (see paragraphs 11-19 of Li et al). 
	Regarding claim 3, Nickelsen et al disclose the aqueous effluent as being groundwater (see paragraph 3).
	Concerning claim 4, the combination of Fath and Nickelsen et al suggests a batch mode that would include the steps of emptying the cell of reclaimed regenerant and filling the cell with new still bottoms following the destruction of the concentrated perfluoroalkyl and polyfluoroalkyl substances by electro-oxidation to form the reclaimed regenerant (see paragraph 28 of Fath).
	As to claim 5, the combination of Nickelsen et al and Fath discloses continuously flowing the still bottoms through the electro-oxidative reactor  (see paragraph 29 of Fath).
Regarding claim 6, the combination of Nickelsen et al and Fath discloses still bottoms continuously flowing through the electrolytic cell as being electro-oxidized to destroy concentrated perfluoralkyl and polyfluoroalkyl substances in the still bottoms (see paragraph 28 of Fath).
	Concerning claim 7, Nickelsen et al and Li et al disclose the sorbent as being ion exchange resin (see paragraph 14).
	As to claim 10, the process of Nickelsen et al will produce still bottoms 136 containing at least 15 ppm perfluoroalkyl or polyfluoralkyl substances since it formed using the same process 
	Regarding claim 11, the combination of Nickelsen et al and Fath discloses destroying perfluorooctanoic acid by electro-oxidation to form a reclaimed regenerant 128 (see paragraphs 31, 34, and 35 and FIG. 3 of Nickelsen et al and paragraph 24 of Fath of which discloses destroying perfluorinated carboxylic acids of which include perfluorooctanoic acid).
	Concerning claim 12, the combination of Nickelsen et al and Fath discloses moving spent regenerant through the electrolytic cell in batches (see paragraph 28 of Fath).
With respect to claim 17, Nickelsen et al disclose a process for destroying perfluoroalkyl and polyfluoroalkyl substances in an aqueous effluent including concentrating the perfluoroalkyl and polyfluoroalkyl substances using a sorbent (see step 204 in FIG. 4), washing the sorbent with a regenerant to generate a spent regenerant containing the concentrated perfluoroalkyl and polyfluoroalkyl substances (see step 206 in FIG. 4), generating still bottoms 138 from the spent regenerant (e.g., via the step 125 of which can include an evaporation step 130 or distillation step 142, see paragraph 33 and FIG. 3), destroying the perfluoroalkyl and polyfluoroalkyl substances in the regenerant to form reclaimed regenerant (see paragraphs 14,  34, and 35), and reusing the reclaimed regenerant to wash the sorbent (see FIG. 3). Nickelsen et al fail to specify destroying the perfluoroalkyl and polyfluoroalkyl substances by electro-oxidation including the step of providing an electro-oxidative reactor including an electrolytic cell with an anode electrode and a cathode electrode, and contacting the regenerant with the anode electrode and the cathode electrode while a current flows between the electrodes thereby destroying the perfluoroalkyl and polyfluoroalkyl substances by means of electro-oxidation. Fath discloses destroying perfluoroalkyl and polyfluoroalkyl substances in an aqueous solution by electro-oxidation including the step of providing an electro-oxidative reactor 1 including an 2 flows between the electrodes (see paragraph 19) thereby destroying the perfluoroalkyl and polyfluoroalkyl substances by means of electro-oxidation (see paragraphs 24-27). It would have been obvious to have substituted the step of destroying perfluoroalkyl and polyfluoroalkyl substances by electro-oxidation with the electrochemical cell as disclosed by Fath for the step of destroying perfluoralkyl and polyfluoroalkyl substances of Nickelsen et al in order to provide the predictable result of destroying perfluoroalkyl and polyfluoroalkyl substances in an aqueous solution as taught by Fath. One of ordinary skill in the art would expect the results of the combination of Nickelsen et al and Fath to be predictable since perfluoroalkyl and polyfluoroalkyl substances are organic contaminants and because Li et al disclose that a regenerant can be re-used after organic contaminants in the regenerant are destroyed by electro-oxidation process including the steps of providing an electrolytic cell with an anode electrode and a cathode electrode and contacting the regenerant with the anode electrode and the cathode electrode while a current of between 5-50 mA/cm2 flows between the electrodes thereby destroying the organic substances by means of electro- oxidation (see paragraphs 11-19 of Li et al). 
Concerning claim 18, the process of Nickelsen et al will produce still bottoms 136 containing at least one of the perfluoroalkyl and polyfluoralkyl substances in a concentration above 15 ppm since it formed using the same process steps to the extent disclosed by applicant. Alternatively, concentrating the still bottoms via evaporation or distillation as disclosed by Nickelsen et al so as to contain at least 15 ppm perfluoroalkyl or polyfluoroalkyl substances would have been obvious in order to reduce a volume of still bottoms being be treated. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nickelsen et al (US 2020/0270148) in view of Fath (US 2012/0055807) and Li et al (US 2017/0044031) as applied 1 above, and further in view of the article “Electrochemical Mineralization of Perfluorocarboxylic Acids (PCFAs) by Ce-Doped Porous Nanocrystalline PbO2 Film Electrode” by Niu et al.
	With respect to claim 2, Fath discloses that the anode electrode can be made of a lead alloy but fails to specify Ce-PbO2. Niu et al disclose that an anode electrode formed of Ce-PbO2 can be used to destroy perfluoroalkyl substances (see the abstract). It would have been obvious to have substituted the anode electrode made of Ce-PbO2 as disclosed by Niu et al for the anode electrode employed in the combination suggested by Nickelsen et al, Fath, and Li et al in order to provide the predictable result of destroying perfluoroalkyl substances as taught by Niu et al. 

Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelsen et al (US 2020/0270148) in view of Fath (US 2012/0055807) and Li et al (US 2017/0044031) as applied to claim 1 or 17 above, and further in view Huang et al (US 2019/0185351).
Fath fails to specify an anode electrode including titanium as recited in claim 8 and an anode electrode including titanium suboxide as recited in claim 9. It is noted that a reference disclosing an electrode including titanium suboxide will cover a claim specifying a titanium-based electrode. Huang et al disclose an electrode made of titanium suboxide for destroying perfluoralkyl and polyfluoroalkyl substances (see the abstract). It would have been obvious to have substituted the anode electrode made of titanium suboxide as disclosed by Huang et al for the anode electrode employed in the combination suggested by Nickelsen et al, Fath, and Li et al in order to provide the predictable result of destroying per- and polyfluoroalkyl substances as taught by Huang et al.

s 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelsen et al (US 2020/0270148) in view of Kittredge (US 2,855,363), Fath (US 2012/0055807), , and Li et al (US 2017/0044031).
With respect to claim 13, Nickelsen et al disclose a water treatment system (see FIG. 3) for destroying at least one of perfluoroalkyl and polyfluoroalkyl substances in an aqueous effluent, the water treatment system including a sorbent 102 (e.g., an anion exchange resin, see paragraph 14) for concentrating the at least one of perfluoroalkyl and polyfluoroalkyl substances, structure 110 for moving a regenerant from a supply tank 114 to wash the sorbent 102 to generate a spent regenerant containing the perfluoralkyl or polyfluoroalkyl substances, and a tank for generating still bottoms from the spent regenerant (e.g., included by subsystem 124 of which can include an evaporation system 130 or distillation system 142, see paragraph 33 and FIG. 3), structure 104 for destroying the at least one of perfluoroalkyl and polyfluoroalkyl substances to form a reclaimed regenerant (see paragraphs 14, 34, and 35), the reclaimed regenerant being moved from the structure for destroying to the supply tank to be reused to wash the sorbent (e.g., via flow line 128, see FIG. 3). Nickelsen et al fail to specify a pump. Kittredge discloses using a pump 44 to pump regenerant from a tank 51 or 52 to sorbent 27 to regenerate (see FIGS. 2-3). It would have been obvious to have modified the system Nickelsen et al so as to have included a pump as suggested by Kittredge in order to provide a means for transferring the regenerant from the supply tank to the sorbent. Nickelsen et al and Kittredge fail to specify an electro-oxidative reactor including an electrolytic cell with an anode electrode and a cathode electrode configured to contact still bottoms while a current flows between the electrodes, thereby destroying the at least one of perfluoralkyl and polyfluoroalkyl substances by electro-oxidation to form a reclaimed regenerant. Fath discloses an electro-oxidative reactor 1 including an electrolytic cell (see FIG. 3) with an anode electrode 3 and a cathode electrode 4 configured to contact the regenerant while a current of 10 mA/ cm2 flows between the electrodes (see paragraph 19) thereby destroying the perfluoroalkyl and polyfluoroalkyl substances by 2 flows between the electrodes thereby destroying the organic substances by means of electro- oxidation (see paragraphs 11-19 of Li et al).
Concerning claim 16, Fath fails to specify a current of between 0.5 mA/cm2 and 1 mA/ cm2. Fath teaches that the current density can be “chosen freely” (see paragraph 19). It would have been obvious to have modified the method suggested by Nickelsen et al, Li et al, and Fath so as to have included a current density of 0.5 mA/cm2 and 1 mA/ cm2 in order to minimize electrical energy consumption for destroying per- and polyfluoroalkyl substances a solution of a particular type and concentration at a desired rate in a particular application.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelsen et al (US 2020/0270148) in view of Kittredge (US 2,855,363), Fath (US 2012/0055807), and Li et al (US 2017/0044031) as applied to claim 13 above, and further in view Huang et al (US 2019/0185351).
.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickelsen et al (US 2020/0270148) in view of Kittredge (US 2,855,363), Fath (US 2012/0055807), and Li et al (US 2017/0044031) as applied to claim 17 above, and further in view Huang et al (US 2019/0185351).
Fath fails to specify an anode electrode including titanium as recited in claim 19 and including titanium suboxide as recited in claim 20. It is noted that a reference disclosing an electrode including titanium suboxide will cover a claim specifying a titanium-based electrode.  Huang et al disclose an electrode made of titanium suboxide for destroying perfluoralkyl and polyfluoroalkyl substances (see the abstract). It would have been obvious to have substituted the anode electrode made of titanium suboxide as disclosed by Huang et al for the anode electrode employed in the combination suggested by Nickelsen et al, Kittredge, Fath, and Li et al in order to provide the predictable result of destroying perfluoroalkyl and polyfluoroalkyl substances as taught by Huang et al.

Withdrawn Objections and Rejections

The rejection of claims 17, 19, and 20 under 35 U.S.C. 112(a) has been withdrawn in view of applicant’s amendment to 17 filed on 7/5/2021.
The rejections under 35 U.S.C. 112(b) have been obviated by applicant’s amendment to claims 1, 17, and 18 filed on 7/5/2021.
The rejection under 35 U.S.C. 112(d) has been withdrawn in view of the amendments to claim 10 filed on 7/5/2021.

Applicant's arguments filed 7/5/2021 have been fully considered but they are not persuasive.
Applicant argues that the rejections under 35 U.S.C. 103 over Nickelsen et al in view of Fath and Li et al should be withdrawn since the references do not disclose generating still bottoms from spent regenerant as recited in claims 1, 13, and 17, however, Nickelsen et al appears to disclose generating still bottoms 136 from the spent regenerant 122 by passing the spent regenerant through an evaporation subsystem 130 or a distillation subsystem 142 in a separation and recovery subsystem 124 (see paragraph 33 and FIG. 3 of Nickelsen et al). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773